Citation Nr: 1223531	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to December 1976. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

At the time of its remand, the Board directed the RO to consider the issue of service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.  Pursuant to that remand, the RO issued an April 2012 supplemental statement denying that issue.  However, a review of the record reflects that the RO had never previously adjudicated that issue.  As such, its supplemental statement of the case is tantamount to an original rating action with respect to that issue.  Consequently, the Board finds that the latter issue is not in appellate status and, thus, are outside the scope of its jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  As the Board does not have jurisdiction over it, the issue of service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus, is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the issue on appeal must be remanded for further development.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Pursuant to the November 2011 Board remand, the record reflects that the Appeals Management Center (AMC) asked the National Personnel Records Center (NPRC) for any documents showing the Veteran's exposure to herbicide agents pursuant to the remand instructions.  However, the NPRC responded that upon an extensive and thorough service, they were unable to locate any records.  They NPRC determined that these records do not exist or that they are not located at the NPRC.

The AMC determined that a referral to the United States Army and Joint Services Records Research Center (JSRRC) was inappropriate as the NPRC was unable to locate the Veteran's records and therefore, they could not confirm the Veteran was assigned to the Korat Royal Thai Air Force Base.  In other words, there was insufficient evidence to allow the JSRRC to make a proper verification of the alleged exposure. 

The Veteran was asked to provide additional information regarding how his military duties exposed him to herbicide agents.  In January 2012, the Veteran stated that from August 6, 1966 to May 24, 1967, he was assigned to the 388 FMS as an aircraft electrician at the Korat Royal Thai Air Force Base.  He stated he was required to work on the flight line and much time was spent on the trim pad and run up area.  The Veteran further stated that "[t]hese areas were located at the base perimeter next to the fence.  The flight line [itself] was located on the perimeter area of the base."  Service records confirm that the Veteran's MOS was an aircraft electronics repair technician during his Thailand service.  

The Board notes there is no evidence to confirm the Veteran's report of performing his regular MOS duties at Korat Royal Thai Air Force Base.  Namely, it is unclear where the flight line, trim pad and run up areas are located on Korat Royal Thai Air Force Base and its distance from the perimeter.  Therefore, another remand is necessary to determine where the flight line is located in relation to the perimeter of the air base. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the JSRRC and/or any other appropriate agency, to obtain information, to include where the flight line, trim pad and run up areas are located on the Korat Royal Thai Air Base.  In particular, the JSRRC and/or any other relevant agency, should specify the distance of the flight line, trim pad and run up areas from the perimeter of the base, and include a map of the Korat Royal Thai Air Force Base in its response.  All responses should be documented, in writing, in the record, and the Veteran should be provided notice of that fact. 

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


